FILE COPY




                                   No. 07-14-00443-CV


The Burks Group, Inc., d/b/a                 §     From the 44th District Court
Integrated Partners                                  of Dallas County
  Appellant                                  §
                                                   September 28, 2015
v.                                           §
                                                   Opinion by Justice Hancock
Integrated Partners, Inc., Dalrock           §
Transport, L.L.C., John P. Barnett,
David Dreiling, & Allen Thomas
Georgi
  Appellees
                                   J U D G M E N T

       Pursuant to the opinion of the Court dated September 28, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo